DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 02/03/2022, in which, claims 1-4, are pending. Claim 1 is independent. Claims 2-4, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) claims 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (USPAP 2022/0103708).

Referring to claim 1, Takahashi teaches an image forming apparatus ([1000 as shown in fig 1]) comprising: a housing accommodating a document sheet reading device that reads a document sheet (the image forming apparatus 1000 illustrated in FIG. 1 includes an image reading device 101 and a main body 100 of the image forming apparatus 1000] see 0017]); 
a document sheet ([201]) conveying device ([roller 203) being coupled to an upper surface of the housing ([102 of fig 1]) through a hinge, the document sheet conveying device (the image reading unit 101 of fig 1 is, for example, an automatic document feeder ([roller 203 of fig 2 ADF) or a scanners] as shown in fig 2]) conveying the document sheet along a conveyance path ([convey path of fig 2]) through which the document sheet ([201 of fig 2]) passes via a scanning position ([208 of fig 2 ]i.e.  scanning position]) of the document sheet reading device, (the image reading device 101 (209A of fig 2] is disposed on the main body 100 illustrated in FIG. 1, reads a document image, 201 and generates image data, see 0023]);
a cable ([401]) electrically connecting a circuit board ([304]) accommodated in the housing ([102 of fig 1]) to the document sheet conveying device (roller 203 of fig 1]); ([0036] FIG. 4 is a rear view of the image reading device 101 and the main body 100, a flexible flat cable (FFC) 401 of fig 4 having a belt shape is vertically disposed between the control circuit board 304 and the control circuit board 301] see 0036]);
a shielding member ([main body 100 of fig 4, as a shield member]), surrounding the circuit board 304 of fig 4]), and including an opening portion ([404]) through which the cable ([cable 401]) passes; ([the FFC 401 passes through a slit 404, which is an example of an opening formed on an upper surface of the main body 100, see 0036]);
 a protrusion formed in the cable ([cable 401); and a guide member ([404 of fig 6B), having an annular groove portion in which the protrusion is displaceable in a circumferential direction of the cable ([401]), the guide member ([404 of fig 6b), fitted into the opening portion, ([an opening portion 404 through which the cable 401 passes and fitted as shown in fig 6B]).

Referring to claim 2, Takahashi teaches an image forming apparatus ([1000 as shown in fig 1]) comprising: a housing accommodating a document sheet reading device that reads a document sheet ([the image forming apparatus 1000 illustrated in FIG. 1 includes an image reading device 101 and a main body 100 of the image forming apparatus 1000] see 0017]), wherein the guide member ([404]) has, on an outer surface of the guide member, a gap into which an edge of the opening portion of the shielding member ([main body 100 of fig 4, as a shield member]) is fitted, ([cable 401 within guide member 404 of fig 6b).

 Referring to claim 3, Takahashi teaches an image forming apparatus ([1000 as shown in fig 1]) comprising: a housing accommodating a document sheet reading device  ([101 of fig 1]) that reads a document sheet ([the image forming apparatus 1000 illustrated in FIG. 1 includes an image reading device 101 and a main body 100 of the image forming apparatus 1000] see 0017]), wherein the guide member is formed by joining a pair of parts having a same shape, ([the guide member 404]).

Referring to claim 4, Takahashi teaches an image forming apparatus ([1000 as shown in fig 1]) comprising: a housing accommodating a document sheet reading device that reads a document sheet, wherein the protrusion has an annular shape (the image forming apparatus 1000 illustrated in FIG. 1 includes an image reading device 101 and a main body 100 of the image forming apparatus 1000] see 0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677